Citation Nr: 1208316	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-27 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active duty service from February 1977 to October 1980.  

This matters comes before the Board of Veterans' Appeals (VA) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2010, a statement of the case was issued in June 2010, and a substantive appeal was received in June 2010.  The Veteran testified at a Board videoconference hearing in March 2011.  


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for left knee disability was denied by rating decision in January 1981; a notice of disagreement was not received to initiate an appeal from that determination. 

2.  A subsequent attempt to reopen the claim were denied by rating decision in October 2008; a notice of disagreement was not received to reopen the claim. 

3.  Evidence received since the October 2008 rating decision is cumulative or duplicative in nature, or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The October 2008 rating decision is the most recent final denial of the Veteran's claim of service connection for left knee disability.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the October 2008 rating decision is not new and material, and the appellant's claim of entitlement to service connection for left knee disability has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the appellant pre-adjudication notice by letter dated August 2008.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

In short, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Such notice as required by Kent was provided by the August 2008 letter..  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  To the extent the notice be deemed insufficient, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony at a Board hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims files, and the Veteran has not contended otherwise.  As new and material evidence has not been received to reopen the claim, there is no duty to afford the Veteran an examination.  38 C.F.R. § 3.159(c)(4)(iii).   


Legal Criteria

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).



Analysis

Review of the record shows that the Veteran filed a claim for left knee injury in October 1980 shortly after his discharge from service.  The claim was denied by rating decision in January 1981 on the basis that left knee disability preexisted service and was not aggravated during service.  The Veteran was notified of that determination that same month and furnished notice of appellate rights and procedures.  However, he did not file a notice of disagreement to initiate an appeal.  Therefore, the January 1981 rating decision became final.  38 U.S.C.A. § 7105(c).

In July 2008, the Veteran filed a request to reopen the claim.  The RO denied this request by rating decision in October 2008.  In November 2008, the Veteran filed a VA form 21-4138 in which he asked that the claim be reconsidered; he submitted copies of medical records.  However, this communication did not reasonably express a desire for appellate review and therefore did not constitute a notice of disagreement to the October 2008 rating decision.  38 C.F.R. § 20.201.

In a May 2009 rating decision, the RO again found no new and material evidence to reopen the claim.  A timely notice of disagreement was received in April 2010, and the present appeal ensued.  

Based on the above facts, the Board finds that the October 2008 rating decision is the most recent final denial of the Veteran's claim of service connection for left knee disability.  Therefore, the Board must look to whether new and material evidence has been received since the October 2008 decision.  If not, the claim may not be reopened.  In reviewing the evidence received since the October 2008 determination, it should be kept in mind that the underlying reason for the prior denials was that the left knee disability preexisted service and was not aggravated by service. 

In November 2008, the Veteran submitted copies of certain service treatment records, to include records dated November 25, 1977 and May 25, 1978, documenting left knee pain.  However, the Board's review of the claims file reveals that these service treatment records were already in the claims file at the time of the October 2008 rating decision.  They are therefore not new.  The same is true for copies of November 1977 and December 1977 x-rays reports of the left knee which the Veteran also submitted; these were in the claims file at the time of the October 2008 decision.  

Various VA and private medical records have been received subsequent to the October 2008 rating decision.  To the extent that they were not of record in October 2008, they are new.  However, to the extent that they document treatment for unrelated disorders, they are not material.  Further, to the extent that they document treatment for the left knee, they are not material since the fact of a left knee disorder was already known in October 2008 and none of the newly received medical records which do relate to the left knee suggest that the preexisting left knee disorder was aggravated during service or that a separate left knee disorder is causally related to service.  

The Board has also considered the Veteran's statements and testimony offered at the March 2011 Board hearing.  However, none of the statements or testimony offer anything which was not known at the time of the October 2008 decision.  The Veteran essentially reiterated his strong belief that the preexisting left knee disorder was aggravated by service.  His contentions in this regard are duplicative or cumulative of assertions he made in connection with the prior final decision.  They are not new.  

To the extent the Veteran testified that doctors had told in the past that his left knee disorder was related to service, he indicated that there records have been destroyed.  To the extent the Veteran is suggesting that this constituted new medical evidence of aggravation or a relationship to service, a statement from a lay person as to what a physician told him or her does not constitute the requisite evidence of a medical diagnosis or of medical etiology.  The connection between what a physician said and a layperson's account of what the physician purportedly said "filtered ... through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet.App. 69, 77 (1995); see also Warren v. Brown, 6 Vet.App. 4,6 (1993).  The Board therefore declines to reopen the claim on the basis of the Veteran's testimony as to what medical care providers have told him when their records are unavailable.  The Board also notes here that the record was held open at the March 2011 Board hearing to allow the Veteran to submit additional medical insurance records, but no additional evidence was received. 

In sum, the Board is unable to find that any of the items of new evidence received since October 2008 relates to an unestablished fact necessary to substantiate the claim.  Much of the evidence submitted by the Veteran is merely duplicative or cumulative of evidence already of record.  Other new evidence simply documents continuing left knee problems, but does not suggest aggravation or any other link to service.  The Board stresses to the Veteran that what is necessary in this case is new evidence suggesting either aggravation of the preexisting left knee injury during service, or that a separate left knee disorder was incurred during service.  Should the Veteran be able to obtain such new evidence, he may always file a new request to reopen his claim. 


ORDER

New and material evidence has not been received to reopen the Veteran's claim of service connection for left knee disability.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


